Citation Nr: 0013213	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  95-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether that portion of a retroactive payment of VA benefits 
which was paid to the appellee as an apportionment on behalf 
of the veteran's children should be repaid to the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from February 1971 to July 
1973.  This is a contested claim.  The appellee, [redacted], 
is the maternal grandfather of three of the veteran's 
children on whose behalf the benefits at issue in this case 
were apportioned.  

In an April 1994 decision by the Board of Veterans' Appeals 
(Board), the veteran was awarded a retroactive payment of VA 
benefits.  This appeal stems from an October 1994 decision by 
the regional office that apportioned the retroactive payment 
to [redacted] on behalf of the veteran's children, [redacted], 
[redacted] and [redacted].  The retroactive payment concerned a 
period from 1989 to 1991 during part of which time the 
veteran had been incarcerated for over 60 days for a felony.  
The retroactive payment was also actually paid during another 
such period in 1994 when the veteran was again imprisoned 
under similar circumstances.  The case was initially before 
the Board in January 1998 when it was remanded for further 
action.  The case is again before the Board for further 
appellate consideration.  

The record reflects that in January 2000, the veteran advised 
the regional office that he wished to be present when his 
case was decided at the Board.  This statement could be 
construed as a request for a hearing.  However, the purpose 
of a hearing is to receive argument and testimony relevant 
and material to the appellate issue.  38 C.F.R.§  20.700(b).  
Furthermore, in a contested claim such as this, the other 
party must be informed and allowed to appear.  38 C.F.R. 
§ 20.713.  Under the rather unique circumstances of this 
case, the Board does not construe his statement as a request 
for a hearing.  There is no provision for a veteran to be in 
attendance when the Board decides his appeal, and appeals are 
not decided in a public forum, since it is considered to be 
inconsistent with judicial process that an appellant be 
present at the time the decision is reached.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran had established service connection for a 
psychiatric condition, rated 70 percent disabling as of 
November 1986.  

3.  In April 1988, the veteran was incarcerated for 
commission of a felony.

4.  In June 1989, an apportionment of his VA disability 
compensation was made to the maternal grandmother of the 
veteran's children on their behalf.

5.  In October 1989, the evaluation for the veteran's 
psychiatric condition was reduced from 70 percent to 
30 percent effective from September 1, 1989.  The veteran 
appealed from that decision.

6.  In April 1994, the Board of Veterans' Appeals restored 
the 70 percent evaluation for the veteran's psychiatric 
condition effective from September 1, 1989.  

7.  In October 1994, the regional office awarded an 
apportionment of the retroactive benefits to the maternal 
grandfather, [redacted], on behalf of his children.  

8.  The veteran was paroled in September 1990 and returned to 
prison in March 1991.  He was again paroled in December 1991.  
He was again incarcerated in November 1993 for commission of 
a felony.  He was released from incarceration in April 1995.  

9.  In June 1995, the veteran's VA compensation was 
reinstated effective May 1995, less a small apportionment to 
the appellee for his children.  

10.  A court order dated in December 1992 reflects that all 
indictments pending against the veteran as of that time were 
dismissed.  
CONCLUSION OF LAW

The veteran is not entitled to recoup the apportionment of 
the retroactive VA disability compensation paid to the 
appellee on behalf of his children.  38 U.S.C.A. §§ 5107, 
5313 (West 1991); 38 C.F.R. § 3.665 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Any person who is incarcerated in a Federal, State or local 
penal institution in excess of 60 days for conviction of a 
felony shall not be paid compensation or dependency and 
indemnity compensation in excess of the amount specified in 
paragraph (d) of this section beginning on the 61st day of 
incarceration.  A person whose benefits are subject to this 
reduction shall be informed of the rights of the person's 
dependents to an apportionment while the person is 
incarcerated, and the conditions under which payments to the 
person may be resumed upon release from incarceration.  
38 C.F.R. § 3.665(a).  

A veteran to whom the provisions of paragraph (a) of this 
section applies with a service-connected disability 
evaluation of 20 percent or more shall receive compensation 
at the rate specified for a 10 percent disability.  
38 U.S.C.A. § 1114(a); 38 C.F.R. § 3.665(d).  

All or part of the compensation not paid to an incarcerated 
veteran may be apportioned for the benefit of the veteran's 
spouse, child or children or dependent parents on the basis 
of individual need.  38 C.F.R. § 3.665(e)(1).  

If there was no apportionment at the time of release from 
incarceration, or if the released person is reunited with all 
dependents for whom an apportionment was granted, the 
released person's award shall be resumed the date of release 
from incarceration if the VA receives notice of release 
within one year following release; otherwise, the award shall 
be resumed the date of receipt of notice of release.  
38 C.F.R. § 3.665(i)(1).  

If there was an apportionment granted during incarceration 
and the released person is not reunited with all dependents 
for whom an apportionment was granted, the released person's 
award shall be resumed as stated in paragraph (i)(1) of this 
section except that when the released person's award is 
resumed it shall not include any additional amount payable by 
reason of a dependent not reunited with the released person.  
The award to that dependent will then be reduced to the 
additional amount payable for the dependent.  38 C.F.R. 
§ 3.665(i)(2).  

If a conviction is overturned on appeal, any compensation or 
dependency and indemnity compensation withheld under this 
section as a result of incarceration for such conviction 
(less the amount of any apportionment) shall be restored to 
the beneficiary.  38 C.F.R. § 3.665(m).  

In April 1988 the veteran was incarcerated for commission of 
a felony and in June 1989 an apportionment of his VA 
disability compensation was made to the maternal grandmother 
on behalf of his three children, [redacted], [redacted] and 
[redacted].  The veteran's service-connected psychiatric 
condition had been evaluated as 70 percent disabling at that 
time.  The apportionment was later paid to a state 
guardianship service for the children.

Later in June 1989, the evaluation for the veteran's 
psychiatric condition was reduced from 70 percent to 
30 percent effective from September 1, 1989.  The veteran 
appealed from that decision and, in April 1994, the Board of 
Veterans' Appeals restored the 70 percent evaluation for the 
veteran's psychiatric condition effective from September 1, 
1989.  

The record further reflects that, in October 1994, the 
regional office awarded an apportionment representing a 
portion of the retroactive award of VA disability 
compensation to the appellee, the maternal grandfather, for 
the three children.  

The veteran was again incarcerated for a felony in November 
1993 and he was released from incarceration in April 27 1995.  
His VA disability compensation was accordingly restored to 
him, less a small apportionment to the grandparent for his 
children.  Effective July 1, 1995, payee for the 
apportionment was changed to his former spouse [redacted] since 
she had custody of the children.  

The record indicates that the veteran was paroled on 
September 27, 1990, and he was returned to prison for a 
parole violation on March 6, 1991.  His parole was reinstated 
in December 1991.  A December 1992 court order reflects that 
all of the prior indictments against the veteran were 
dismissed.  

The veteran has maintained that, since the charges against 
him were dismissed, the VA disability compensation that was 
withheld during his periods of incarceration and awarded as 
an apportionment for his dependent children should be 
restored to him.  He has maintained that the children were 
not physically in the custody of the grandparents but were 
actually residing in a State foster home.  He has asserted 
that the grandparents were illegally accepting the VA 
compensation and spending the money on themselves.  

Under 38 C.F.R. § 3.665(m), if a conviction is overturned on 
appeal, any compensation withheld as a result of 
incarceration for conviction of a felony (less the amount of 
any apportionment) shall be restored to the beneficiary.  An 
apportionment of the veteran's VA disability compensation was 
made on behalf of his children during the periods of 
incarceration, however, that amount was not withheld, it was 
paid out as an apportioned share of his award for the benefit 
of his dependents.  There is no provision for restoration of 
apportioned, vice withheld,  amounts to the veteran 
regardless of whether his convictions were overturned on 
appeal.  In fact, the regulation in question clearly and 
specifically rules out that possibility.  Accordingly, it 
follows that the appellant's current claim is without legal 
merit and favorable action in connection with his appeal is 
not in order.  His argument that he should now get the money 
because it was not used for the benefit of the children is 
legally irrelevant, besides being unsupported by any evidence 
whatsoever.  


ORDER

The apportionment of a portion of the October 1994 
retroactive payment of VA benefits was properly paid to the 
appellee and may not be recouped by the appellant.  The 
appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

